Exhibit 10.52

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of January 18, 2011
(this “Agreement”), among SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish
company (“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company
organized under the laws of the Cayman Islands (the “Borrower”), each of the
subsidiaries of STX listed on Schedule I hereto (each such subsidiary
individually, a “Subsidiary” and, collectively, the “Subsidiaries”; and each
such Subsidiary, the Borrower and STX, individually, a “Guarantor” and,
collectively, the “Guarantors”) and THE BANK OF NOVA SCOTIA, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

Reference is made to (a) the Credit Agreement dated as of January 18, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, STX, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent, and (b) the U.S. Guarantee
Agreement dated as of January 18, 2011 (as amended, supplemented or otherwise
modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.  Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  The Guarantors have guaranteed the Obligations pursuant to the U.S.
Guarantee Agreement.  Certain Guarantors have granted Liens on and security
interests in certain of their assets to secure such guarantees pursuant to
(a) the U.S. Pledge Agreement and (b) the U.S. Security Agreement, and certain
other Guarantors have granted Liens on and security interests in certain of
their assets to secure such guarantees pursuant to certain other Security
Documents.  The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit are conditioned on, among other things, the
execution and delivery by the Borrower and the Guarantors of an agreement in the
form hereof.

 

Accordingly, the Borrower, each Guarantor and the Administrative Agent agree as
follows:

 

SECTION 1.           Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable law
(but subject to Section 3), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under the U.S. Guarantee Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy a claim of any Secured Party, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

 

SECTION 2.           Contribution and Subrogation.  Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that, in the event a
payment shall be made by any other Guarantor under the U.S. Guarantee Agreement
or assets of any other Guarantor shall be sold

 

--------------------------------------------------------------------------------


 

pursuant to any Security Document to satisfy a claim of any Secured Party and
such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 12, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 2 shall be subrogated to the
rights of such Claiming Guarantor under Section 1 to the extent of such payment.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no CFC Subsidiary or Qualified CFC Holding Company shall be a
Contributing Guarantor with respect to payments by or sales of assets of any
Claiming Guarantor to satisfy any Obligations of a U.S. Loan Party.

 

SECTION 3.           Subordination.  Notwithstanding any provision of this
Agreement to the contrary, all rights of each of the Guarantors under Sections 1
and 2 and all other rights of each of the Guarantors in respect of indemnity,
contribution or subrogation from any other Loan Party under applicable law or
otherwise shall be fully subordinated to the prior payment in full in cash of
all the Loan Document Obligations that are then due and payable whether at
maturity, by acceleration or otherwise.  No failure on the part of the Borrower
or any other Guarantor to make the payments required by Sections 1 and 2 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 

SECTION 4.           Termination.  This Agreement shall terminate on the
Termination Date (as defined in the U.S. Guarantee Agreement).  In the event
that a Guarantor ceases to be a Subsidiary (as such term is used in the Credit
Agreement) pursuant to a transaction permitted under the Loan Documents or, such
Guarantor shall be released from its obligations under this Agreement without
further action.  Upon release of a Guarantor from its obligations under this
Agreement pursuant to this Section 4, and at the sole expense of such Guarantor,
the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor may reasonably request to evidence such termination
or release.  This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligations
is rescinded or must otherwise be restored by any Secured Party or any Guarantor
upon the bankruptcy or reorganization of the Borrower, any Guarantor or
otherwise.

 

SECTION 5.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.           No Waiver; Amendment.  (a)   No failure on the part of the
Administrative Agent or any Guarantor to exercise, and no delay in exercising,
any right, power

 

2

--------------------------------------------------------------------------------


 

or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Administrative Agent
or any Guarantor preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.  None of the
Administrative Agent and the Guarantors shall be deemed to have waived any
rights hereunder unless such waiver shall be in writing and signed by such
parties.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into among
the Borrower, the Guarantors and the Administrative Agent, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 7.           Notices.  All communications and notices hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it as
provided in the U.S. Guarantee Agreement, with a copy to the Borrower.

 

SECTION 8.           Binding Agreement; Assignments.  Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the parties that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.  Neither the Borrower nor any Guarantor may assign or transfer any of
its rights or obligations hereunder (and any such attempted assignment or
transfer shall be void) without the consent required in accordance with
Section 9.02 of the Credit Agreement.

 

SECTION 9.           Survival of Agreement; Severability.  (a)   All covenants
and agreements made by the Borrower and each Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Loan Documents shall be considered to have been relied
upon by the Administrative Agent, the other Secured Parties and each Guarantor
and shall survive the execution and delivery of the Loan Documents and the
making by the Lenders of the Loans and the issuance of the Letters of Credit by
the Issuing Banks and regardless of any investigation made by the Secured
Parties or on their behalf and notwithstanding that any Secured Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect until all the Loan Document Obligations have
been paid in full in cash, the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable under any Loan
Document shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed.

 

(b)           In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to

 

3

--------------------------------------------------------------------------------


 

replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 10.         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract and shall become effective as provided in
Section 8.  This Agreement shall be effective with respect to any Guarantor when
a counterpart bearing the signature of such Guarantor shall have been delivered
to the Administrative Agent.  Delivery of an executed signature page to this
Agreement by facsimile or Adobe .pdf transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 11.         Rules of Interpretation.  The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

 

SECTION 12.         Additional Guarantors.  Pursuant to Section 5.13 of the
Credit Agreement and the Collateral and Guarantee Requirement, each Subsidiary
Loan Party that is formed or acquired after the Effective Date, and that is
required to execute the U.S. Guarantee Agreement, is required to execute this
Agreement.  Upon execution and delivery, after the date hereof, by the
Administrative Agent and such a Subsidiary Loan Party of an instrument in the
form of Annex 1 hereto, such Subsidiary Loan Party shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
hereunder.  The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE HDD CAYMAN

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Company Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY HDD HOLDINGS,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY INTERNATIONAL,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: General Counsel & Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (IRELAND),

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

MAXTOR GLOBAL LTD.,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: President

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Vice President

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE INTERNATIONAL (JOHOR) SDN. BHD.,

 

 

 

 

 

By:

/s/ STEPHEN SEDLER

 

 

Name: Stephen Sedler

 

 

Title: Assistant Secretary

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Director

 

 

 

 

By:

/s/ KEAN CHEONG OH

 

 

Name: Kean Cheong Oh

 

 

Title: Company Representative

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (THAILAND) LIMITED,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

By:

/s/ JEFF NYGAARD

 

 

Name: Jeff Nygaard

 

 

Title: Director

 

 

 

 

By:

/s/ WANATEE VONGTHAI

 

 

Name: Wanatee Vongthai

 

 

Title: Director

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

PENANG SEAGATE INDUSTRIES (M) SDN. BHD.,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ PEK (RICKY) CHONG

 

 

Name: Pek (Ricky) Chong

 

 

Title: Secretary & Shareholder Representative

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Shareholder Representative

 

 

 

 

 

 

 

By:

/s/ MUI YIN CHANG

 

 

Name: Mui Yin Chang

 

 

Title: Alternate Shareholder Representative

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY LLC,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, General Counsel & Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

i365 INC.,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,
as Administrative Agent,

 

 

 

 

 

By:

/s/ TERESA WU

 

 

Name: Teresa Wu

 

 

Title: Director

 

[Signature page to Indemnity Subrogation and Contribution Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to the
Indemnity, Subrogation and
Contribution Agreement

 

Guarantor

 

Address

Seagate HDD Cayman

 

c/o Seagate Technology LLC
920 Disc Drive
Scotts Valley, CA 95067

Seagate Technology Public Limited Company

 

 

Seagate Technology (US) Holdings, Inc.

 

 

Seagate Technology

 

 

Seagate Technology HDD Holdings

 

 

Seagate Technology International

 

 

Seagate Technology (Ireland)

 

 

Seagate Technology Media (Ireland)

 

 

Maxtor Global Ltd.

 

 

Seagate International (Johor) SDN. BHD.

 

 

Seagate Technology (Thailand) Limited

 

 

Penang Seagate Industries (M) SDN. BHD.

 

 

Seagate Singapore International Headquarters PTE. Ltd.

 

 

Seagate Technology (US) Holdings, Inc.

 

 

Seagate Technology LLC

 

 

i365 Inc.

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Indemnity, Subrogation and
Contribution Agreement

 

SUPPLEMENT NO. [    ] dated as of [        ] (this “Supplement”), to the
Indemnity, Subrogation and Contribution Agreement dated as of January 18, 2011
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Indemnity, Subrogation and Contribution Agreement”), among SEAGATE
TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD CAYMAN,
an exempted limited liability company organized under the laws of the Cayman
Islands (the “Borrower”), each of the subsidiaries of STX listed on Schedule I
hereto (each such subsidiary individually, a “Subsidiary” and, collectively, the
“Subsidiaries”; and each such Subsidiary, the Borrower and STX, individually, a
“Guarantor” and, collectively, the “Guarantors”) and THE BANK OF NOVA SCOTIA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

A.  Reference is made to (a) the Credit Agreement dated as of January 18, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, STX, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent, and (b) the U.S. Guarantee
Agreement dated as of January 18, 2011 (as amended, supplemented or otherwise
modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors (as defined therein) and the Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

 

C.  The Borrower, STX and the other Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Loans and the Issuing Banks to issue Letters of Credit.  Pursuant to
Section 5.13 of the Credit Agreement and the Collateral and Guarantee
Requirement, each Subsidiary Loan Party that is formed or acquired after the
Effective Date, and that is required to execute the U.S. Guarantee Agreement, is
required to execute the Indemnity, Subrogation and Contribution Agreement. 
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Banks to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 

SECTION 1.           In accordance with Section 12 of the Indemnity, Subrogation
and Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if

 

--------------------------------------------------------------------------------


 

originally named therein as a Guarantor and the New Guarantor hereby agrees to
all the terms and provisions of the Indemnity, Subrogation and Contribution
Agreement applicable to it as a Guarantor thereunder.  Each reference to a
“Guarantor” in the Indemnity, Subrogation and Contribution Agreement shall be
deemed to include the New Guarantor.  The Indemnity, Subrogation and
Contribution Agreement is hereby incorporated herein by reference.

 

SECTION 2.           The New Guarantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3.           This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative
Agent.  Delivery of an executed signature page to this Supplement by facsimile
or Adobe .pdf transmission shall be as effective as delivery of a manually
signed counterpart of this Supplement.

 

SECTION 4.           Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect.

 

SECTION 5.           THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.           All communications and notices hereunder shall be in
writing and given as provided in Section 7 of the Indemnity, Subrogation and
Contribution Agreement.  All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature
below, with a copy to the Borrower.

 

SECTION 8.           The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent (but subject to Section 9.03(a) of the
Credit Agreement).

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

[NAME OF NEW GUARANTOR],

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,
as Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

--------------------------------------------------------------------------------